NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of claims 1-13 is the recitation of thermally expandable microspheres comprising a thermoplastic polymer shell encapsulating a blowing agent, wherein the thermoplastic polymer shell comprises a copolymer of itaconate dialkylester and at least one aliphatic or aromatic mono-ethylenically unsaturated comonomer, wherein the copolymer includes from 0 to 50wt% of vinyl aromatic comonomers, based on the total weight of the comonomers.
The closest prior art references are the following: (1) GB 1,094,315; (2) Jung et al. (US 2012/0076843); and (3) Kita et al. (EP 2,441,814).
GB ‘315 teaches expandable polymer particles obtained by aqueous suspension polymerization with blowing agents incorporated into the feed materials or added to the nearly fully or completely polymerized particles. See page 1, column 2, lines 41-47. In example VII, a monomer mixture containing 55% by weight styrene, 38% methylmethacrylate, and 7% dimethyl itaconate are used to produce the expandable beads. 
In GB ‘315, the expandable beads are produced using a monomer mixture comprising at least 55% by weight and preferably 70 to 100% by weight of a vinyl aromatic compound. See page 2, lines 115-119. GB ‘315 fails to disclose thermally expandable microspheres comprising a thermoplastic polymer shell encapsulating a blowing agent, wherein the thermoplastic polymer shell comprises a copolymer of itaconate dialkylester and wherein the copolymer includes 0 to 50wt% of vinyl aromatic comonomers. The amount of vinyl aromatic comonomers used to produce the expandable particles of GB ‘315 is outside the range required by instant claim 1. It would not have been obvious to one of ordinary skill in the art, given the teachings of GB ‘315, to produce expandable particles comprising a thermoplastic polymer shell encapsulating a blowing agent, wherein the thermoplastic polymer shell comprises a copolymer of itaconate dialkylester and wherein the copolymer includes 0 to 50wt% of vinyl aromatic comonomers. 
Jung et al. teach microcapsules comprising a capsule core and a capsule wall, obtainable by a process comprising the polymerization of an oil in water emulsion comprising the following constituents: 30 to 90% by weight of one or more monomers selected from the group comprising C1-C24 alkyl esters of, for example, itaconic acid; 10 to 70% of one or more ethylenically unsaturated crosslinkers (monomers II); and 0 to 30% by weight, based on the total weight of the comonomers, of one or more monounsaturated monomers, and a hydrophobic core material. See abstract.
Jung et al. fail to teach that the microcapsules are thermally expandable and fails to disclose that the microcapsules comprise a shell which encapsulates a blowing agent. 
Kita et al. teaches heat-expandable microspheres include a shell of thermoplastic resin and a blowing agent encapsulated therein. The thermoplastic resin which produces the shell includes a copolymer produced by polymerizing a polymerizable component containing a carboxyl-group containing monomer. See abstract. Examples of carboxyl-group containing monomer include unsatuarated monocarboxylic acids, monomethyl itaconate, monoethyl itaconate, and monoethyl itaconate. One or a combination of at least two of these-carboxyl group containing monomers can be used. See ¶48. 
Kita et al. fails to teach that the thermoplastic resin used to produce the shell of the microcapsules comprises an itaconate dialkylester, let alone an itaconate dialkylester having the formula required by instant claim 1. It would not have been obvious, based on the teachings of Kita et al., to use an itaconate dialkylester meeting instant claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338.  The examiner can normally be reached on 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARA B BOYLE/Primary Examiner, Art Unit 1766